UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Definitive Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 SenoRx, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 16, 2010 Dear Fellow Stockholder: According to our latest records, we have not yet received your proxy for the important Special Meeting of Stockholders of SenoRx, Inc., to be held on July 1, 2010, for which we have previously sent you proxy materials.Your Board of Directors unanimously recommends that stockholders vote FOR both proposals on the agenda, including the adoption of the merger agreement with C. R. Bard, Inc. Since adoption of the merger agreement with C. R. Bard, Inc. requires the affirmative vote of a majority of the outstanding shares, your vote is important, no matter how many or how few shares you may own. If you fail to vote, it will have the same effect as a vote against the proposed merger.To make sure your shares are represented, please vote by telephone or Internet, or by signing, dating and returning the enclosed proxy card today. Thank you for your cooperation. Very truly yours, John T. Buhler Chief Executive Officer, President and Director IMPORTANT – TIME IS SHORT! You may vote your shares by telephone or Internet, as well as by mail. Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-888-750-5834.
